

Exhibit 10.06


SECOND AMENDED AND RESTATED 2005 OMNIBUS
LONG-TERM INCENTIVE PLAN
TIME BASED OPTION GRANT AGREEMENT


THIS AGREEMENT, made as of this ____ day of ____________________, 2017, (the
“Agreement”) between UNDER ARMOUR, INC. (the “Company”) and Kevin Plank (the
“Grantee”).


WHEREAS, the Company has adopted the Second Amended and Restated 2005 Omnibus
Long‑Term Incentive Plan as amended (the “Plan”), which has been delivered or
made available to Grantee, to promote the interests of the Company and its
stockholders by providing the Company’s key employees and others with an
appropriate incentive to encourage them to continue in the employ of the Company
and to improve the growth and profitability of the Company; and


WHEREAS, the Plan provides for the Grant to Grantees in the Plan of Options to
purchase shares of the Company’s Class C Shares (“Class C Stock”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Grantee a
non-qualified stock option (the “Option”) with respect to ________ shares of the
Company’s Class C Stock.


2.Grant Date. The Grant Date of the Option hereby granted is ____________, 2017.


3.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


4.Option Price. The exercise price per share of Class C Stock underlying the
Option granted hereby is $______________.


5.Vesting of Awards. (a) Except as provided in Sections 5(b) or 8 below, the
Option shall vest in ___ equal annual installments on each February 15th
beginning February 15, 2018; provided that (i) the Grantee remains continuously
employed by the Company through each such applicable vesting date, and (ii) the
Grantee has duly executed this Agreement prior to the first such vesting date.


(b)    Notwithstanding Section 5(a), in the event that the Grantee’s employment
is terminated in the event of the Grantee’s death or Disability at any time, all
unvested Options shall immediately vest on such date of termination.


6.Change in Control.


(a)In the event of a Change in Control in which the Options will not be
continued, assumed or substituted with Substitute Awards (as defined below), all
of the Options will vest on the day immediately prior to the date of the Change
in Control.


(b)In the event of a Change in Control in which the Options will be continued,
assumed or substituted with Substitute Awards, any Substitute Awards shall vest
on the dates set forth in Section 5(a) or 5(b) of this Agreement.


(c)If the Options are substituted with Substitute Awards as set forth in Section
6(b) above, and within 12 months following the Change in Control the Grantee is
terminated by the Successor (or an affiliate thereof) without Cause or resigns
for Good Reason, the Substitute Awards shall immediately vest upon such
termination or resignation; provided, however, that if the Company determines
that the Grantee is a “specified employee” within the meaning of Section 409A,
then to the extent any payment under this Agreement on account of the Grantee’s
separation from service would be considered nonqualified deferred compensation
under Section 409A, such payment shall be delayed until the earlier of (i) the
date that is six months and one day after the date of such separation from
employment, or (ii) the date of Grantee’s death.


(d)The following definitions shall apply to this Section 6:


i.    “Cause” shall mean the occurrence of any of the following: (a) the
Grantee’s material misconduct or neglect in the performance of his or her
duties; (b) the Grantee’s commission of any felony; offense punishable by
imprisonment in a state or federal penitentiary; any offense, civil or criminal,
involving material dishonesty, fraud, moral turpitude or immoral conduct; or any
crime of sufficient import to potentially discredit or adversely affect the
Company’s ability to conduct its business in the normal course; (c) the
Grantee’s material breach of the Company’s written Code of Conduct, as in effect
from time to time; (d) the Grantee’s commission of any act that results in
severe harm to the Company excluding any act taken by the Grantee in good faith
that he or she reasonably believed was in the best interests of the Company; or
(e) the Grantee’s material breach of the Employee Confidentiality,
Non-Competition and Non-Solicitation Agreement by and between Grantee and the
Company attached hereto as Attachment A. However, none of the foregoing events
or conditions will constitute Cause unless the Company provides Grantee with
written notice of the event or condition and thirty (30) days to cure such event
or condition (if curable) and the event or condition is not cured within such
30-day period.


ii.    “Good Reason” shall mean the occurrence of any of the following events:
(a) a diminishment in the scope of the Grantee’s duties or responsibilities with
the Company; (b) a reduction in the Grantee’s current base salary, bonus
opportunity or a material reduction in the aggregate benefits or perquisites; or
(c) a requirement that the Grantee relocate more than fifty (50) miles from his
or her primary place of business as of the date of a Change in Control, or a
significant increase in required travel as part of the Grantee’s duties and
responsibilities with the Company. However, none of the foregoing events or
conditions will constitute Good Reason unless (i) Grantee provides the Company
with written objection to the event or condition within ninety (90) days
following the occurrence thereof, (ii) the Company does not reverse or otherwise
cure the event or condition within thirty (30) days of receiving such written
objection, and (iii) Grantee resigns his or her employment within thirty (30)
days following the expiration of such cure period.


iii.    An award will qualify as a “Substitute Award” if it is assumed,
substituted or replaced by the Successor with awards that, solely in the
discretion of the Compensation Committee of the Board, preserves the existing
value of the outstanding Options at the time of the Change in Control and
provides vesting and other material terms that are at least as favorable to
Grantee as the vesting and other material terms applicable to the Options.


iv.    “Successor” shall mean the continuing or successor organization, as the
case may be, following the Change in Control.


7.Term. Unless the Option has earlier terminated pursuant to the provisions of
this Agreement or the Plan, all unexercised portions of the Option shall
terminate, and all rights to purchase shares of Class C Stock thereunder shall
cease, upon the expiration of ten years from the Grant Date.


8. Termination of Service.
  
(a) Termination of Service for Cause. Unless the Option has earlier terminated
pursuant to the provisions of this Agreement or the Plan, all unexercised
portions of the Option, whether vested or unvested, will terminate and be
forfeited upon a termination of the Grantee’s Service for Cause (as defined
above).
(b) Termination of Service other than for Cause, Death or Disability. Unless the
Option has earlier terminated pursuant to the provisions of this Agreement or
the Plan, the vested portion of the Option shall terminate thirty (30) days
following the termination of the Grantee’s Service for any other reason other
than for Cause, death or Disability.
(c) Post Termination Exercise. The Grantee (or the Grantee’s guardian, legal
representative, executor, personal representative or the person to whom the
Option shall have been transferred by will or the laws of descent and
distribution, as the case may be) may exercise all or any part of the vested
portion of the Option during such post termination of employment period, but not
later than the end of the term of the Option. Any portion of the Option which is
unvested as of the date of termination of service shall immediately terminate.
9. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.


10. Transferability of Options. During the lifetime of the Grantee, only the
Grantee or a Family Member who received all or part of the Option, not for
value, (or, in the event of legal incapacity or incompetence, the Grantee’s
guardian or legal representative) may exercise the Option. The Option shall not
be assignable or transferable by the Grantee other than to a Family Member, not
for value, or by will or the laws of descent and distribution.


11.Manner of Exercise. The vested portion of the Option may be exercised, in
whole or in part, by delivering written notice to the Stock Option Administrator
designated by the Company. Such notice may be in electronic or other form as
used by the Stock Option Administrator in its ordinary course of business and as
may be amended from time to time, and shall:
(a)    state the election to exercise the Option and the number of shares in
respect of which it is being exercised;
(b)    be accompanied by (i) cash, check, bank draft or money order in the
amount of the Option Price payable to the order of the Stock Option
Administrator designated by the Company; or (ii) certificates for shares of the
Company’s Class C Stock (together with duly executed stock powers) or other
written authorization as may be required by the Company to transfer shares of
such Class C Stock to the Company, with an aggregate value equal to the Option
Price of the Class C Stock being acquired; or (iii) a combination of the
consideration described in clauses (i) and (ii). Grantee may transfer Class C
Stock to pay the Option Price for Class C Stock being acquired pursuant to
clauses (ii) and (iii) above only if such transferred Class C Stock (x) was
acquired by the Grantee in open market transactions, (y) has been owned by
Grantee for longer than six months, and (z) the Grantee is not subject to any
other restrictions on transferring Company securities pursuant to Company policy
or federal law.
In addition to the exercise methods described above and subject to other
restrictions which may apply, the Grantee may exercise the Option through a
procedure known as a “cashless exercise,” whereby the Grantee delivers to the
Stock Option Administrator designated by the Company an irrevocable notice of
exercise in exchange for the Company issuing shares of the Company’s Class C
Stock subject to the Option to a broker previously designated or approved by the
Company, versus payment of the Option Price by the broker to the Company, to the
extent permitted by the Committee or the Company and subject to such rules and
procedures as the Committee or the Company may determine. Grantee may elect to
satisfy any tax withholding obligations due upon exercise of the Option, in
whole or in part, by delivering to the Company shares of Class C Stock otherwise
deliverable upon exercise of the Option as provided under the Plan.
12.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.
  
13.Data Privacy. In order to administer the Plan, the Company may process
personal data about Grantee. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business address and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting this grant, Grantee gives explicit
consent to the Company to process any such personal data. Grantee also gives
explicit consent to the Company to transfer any such personal data outside the
country in which Grantee works or is employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.


14.Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact _____________________________ to request paper copies of these
documents.


15.Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.


16.Governing Law; Venue. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws. For purposes of litigating any
dispute that arises under this Award of Options or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Maryland, and agree that such litigation will be conducted in the jurisdiction
and venue of the United States District Court for the District of Maryland or,
in the event such jurisdiction is not available, any of the appropriate courts
of the State of Maryland, and no other courts.


17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


18.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Options shall be final and conclusive.


The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.


UNDER ARMOUR, INC.


By:                                                               




GRANTEE




___________________________________
                        


Attachment A
[Attachment A, the Confidentiality, Non-Competition and Non-Solicitation
Agreement by and between the Company and Kevin Plank, has been separately filed
as Appendix E to the Preliminary Proxy Statement filed by the Company on June
15, 2015, and the Amendment thereto has been separately filed as Exhibit 10.03
of the Company’s Quarterly Report on Form 10-Q for the quarterly period ended
March 31, 2016.]




1

